BASCHAB, Judge.
The appellant, Antoine Warren, pled guilty to murder, a violation of § 13A-6-2(a)(1), Ala.Code 1975, and second-degree assault, a violation of § 13A-6-21(a)(2), Ala.Code 1975. The trial court sentenced him, as a habitual offender, to serve concurrent terms of life in prison on the murder conviction and fifteen years in prison on the second-degree assault conviction. See § 13A-5-9(c), Ala.Code 1975. The appellant filed a pro se, verified motion to withdraw his guilty pleas and submitted an affidavit in support of his motion. Without requiring a response from the State, the trial court summarily denied the appellant’s motion. This appeal followed.
The appellant argues that the trial court erroneously denied his motion to withdraw his guilty pleas without first conducting an evidentiary hearing. The attorney general asks us to remand this case to the trial court so the State can respond to the allegations contained in the appellant’s motion. Accordingly, we remand this case to the trial court with instructions that the trial court allow the State to respond to the allegations contained in the appellant’s motion to withdraw his guilty pleas. On remand, the trial court shall determine, based on the State’s response, whether it should hold an evidentiary hearing on the claims. The trial court shall enter specific, written findings of fact with regard to each of the appellant’s allegations, and it shall take all necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and within 42 days after the release of this opinion. The return to remand shall include the trial court’s written findings of fact and, if applicable, a transcript of the evidentiary hearing.
REMANDED WITH INSTRUCTIONS.*
McMILLAN, P.J., and COBB, SHAW, and WISE, JJ., concur.

 Note from the reporter of decisions: On August 10, 2001, on return to remand, the Court of Criminal Appeals affirmed, without opinion. On August 31, 2001, that court denied rehearing, without opinion. On December 14, 2001, the Supreme Court denied certiora-ri review, without opinion (1002139).